This appeal is from a judgment of the county court of Nowata county, rendered on the 21st day of April, 1915, upon a verdict convicting George Tolliver, the defendant, of unlawfully transporting and conveying two quarts and two half pints of whisky from a designated point in Nowata City to another place in said city, and assessing his punishment at imprisonment in the county jail for a period of ninety days and a fine of two hundred and twenty-five dollars. *Page 489 
The undisputed facts as testified to by five witnesses for the state are that the defendant conveyed the whisky as charged. There was no testimony offered on the part of the defense. There are but two assignments of error relied upon for a reversal of the judgment: Insufficiency of the evidence to support the verdict, and an alleged erroneous instruction. Both are destitute of merit. The evidence is conclusive of the defendant's guilt and the record shows that he had a fair and impartial trial, and that no error prejudicial to his rights was committed. It follows that the judgment should be and is hereby affirmed.
ARMSTRONG, J., concurs.